Citation Nr: 0024076	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  96-41 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1995.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating action 
of the Detroit, Michigan Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded the case in September 1997 and September 
1998 for further development.  


FINDINGS OF FACT

The claims of entitlement to service connection for right 
knee, left knee and low back disorders are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for right 
knee, left knee and low back disorders are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of the service medical records reveals that 
the veteran was treated for on numerous occasions for 
complaints of bilateral knee and low back pain.  In June 
1992, the veteran underwent arthroscopic surgery, and a 
partial and lateral left knee meniscectomy to treat an 
internal derangement.  His physical profiles were 
subsequently amended to note assignment limitations as a 
result of the knee surgery.  The report of a June 1995 
retirement examination noted a normal clinical evaluation of 
the spine.  The veteran's history was considered significant 
for a history of left meniscus repair.  The summary of 
defects and diagnoses was limited to a strain of the right 
gastrocnemius muscle, and left leg varicose veins.   

The report of a November 1995 VA examination included the 
veteran's report of a left knee injury and subsequent surgery 
during service.  The veteran also reported a 3 to 4 year 
history of intermittent swelling of the right knee, without 
history of injury.  With regard to the back, the veteran 
indicated that he had developed sudden severe sharp pain 
after attempting to lift a heavy piece of equipment in 1988.  
After initially experiencing pain in the low back with 
numbness radiating into the toes, the veteran presently 
complained of pain in the morning, and on sitting or standing 
in one position for a long period of time.  X-ray studies of 
the lumbar spine was considered unremarkable; similar studies 
of the knees were interpreted as negative.  Following 
physical examination, the diagnoses included "no abnormality 
found in either knee" and back pain "possibly related to 
congenital abnormality."

The veteran's accredited representative argued that the 
November 1995 VA examination was inadequate and requested 
that further development be undertaken.  When the Board 
initially reviewed the veteran's appeal in September 1997, it 
was also noted that x-ray studies of the back undertaken 
during service revealed apparent lumbarization and sclerosis 
of the sacroiliac joint at L5-S1.  The findings of the 
radiologist who performed the in-service studies were not of 
record however.  Given the absence of the x-ray studies and 
discrepancy between the in-service records and the November 
1995 VA examination, the Board agreed with the 
representative's assertion and remanded the case in order to 
obtain another examination.  The Board remanded the question 
of entitlement to service connection for a left knee disorder 
because, despite in-service surgery, the November 1995 VA 
examination noted no left knee abnormality.  

When the case was returned to the Board in September 1998, it 
was noted that attempts to secure the actual x-ray films 
taken during service had yielded a response from the National 
Personnel Records Center (NPRC) to the effect that x-rays 
were destroyed after five years and no such films for the 
veteran were of record.  The Board remanded the case again 
with instructions that the RO contact the facility which 
conducted the x-ray studies directly and document any 
response.  The Board also noted that the veteran was 
apparently scheduled for a VA examination in February 1998, 
but the notice intended to inform the appellant of the 
examination was returned marked "forward time expired, 
return to sender."  As the veteran's representative had 
recently provided a current address, the Board determined 
that the veteran should be afforded another VA examination.  
The veteran was reminded that it was his responsibility to 
keep VA informed of his current address and he was to be 
informed of the consequences of his failure to report for an 
examination.  

In September 1998, the RO was notified by Coleman Troop 
Medical Clinic that personal x-rays of the veteran were not 
found at that facility.  

Included in the claims folder is a November 1999 VA 
examination request worksheet noting the types of 
examinations requested and the veteran's home address.  
Printed reports within the claims folder indicate that the 
veteran failed to report to VA examinations scheduled for 
January 1999.  Also included in the claims folder are copies 
of correspondence from the RO to the veteran dated in 
February and July 2000, mailed to the veteran at the same 
address noted in the November 1999 examination request 
worksheet.  Neither of those letters was returned as 
undeliverable.  

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In fact, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Id. at 496.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence is required to 
demonstrate a relationship between the present disability and 
the demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that he is suffering a low 
back and bilateral knee disabilities as a result of service.  
In this regard, however, such lay assertions are beyond the 
veteran's expertise, King, and the Board must look to other 
evidence of record to determine whether he has presented a 
well-grounded claim of service connection. 

Although service medical records include complaints of low 
back and bilateral knee pain, as well as left knee surgery, 
the report of the September 1995 retirement examination was 
silent for any pertinent defects.  While the examiner noted 
the veteran's history of left knee surgery, the summary of 
defects and diagnoses did not include any references to a 
present back or knee disability.  The report of a November 
1995 VA examination disclosed "no abnormality" in either 
knee and included the opinion that the veteran's back pain 
was "possibly" the result of a congenital abnormality.  
There is no medical opinion supporting the veteran's 
assertions that he is suffering back or knee disabilities 
which are related to service  As a lay person, untrained in 
the field of medicine the veteran is not competent to offer 
an opinion as to the question of causation presented in this 
case.  Espiritu.  As there is no competent medical evidence 
relating a currently back or knee disability to service, the 
Board finds that the veteran has not met his burden of 
submitting well-grounded claims.  Caluza.  

The benefits sought on appeal are denied.

In making this determination, the Board notes that as a 
matter of law that service connection may not be granted for 
congenital defects.  38 C.F.R. § 3.303(c).  

The Board further acknowledges that it previously remanded 
these issues for additional development to include requests 
that the RO attempt to obtain medical records and a medical 
examination which addressed specific questions posed by the 
Board.  With regard to the examinations, the veteran was 
notified of these examinations at his address of record, but 
failed to report.  There is no indication that this notice 
was not received; subsequent correspondence sent to the 
veteran at the same address was not returned as 
undeliverable.  The Board points out that the duty to assist 
in not a one-way street.  If the veteran wishes help, he 
cannot passively wait for it in those circumstance where his 
own actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991).  

The veteran was notified in both remands of the necessity of 
a current VA examination to clarify the record in light of 
the disparity between the November 1995 VA examination and 
service medical records.  Although the requested examination 
was not conducted on remand, on further review, the Board 
finds that the claims are not well grounded, and that under 
Morton no further development is permissible.  Therefore, 
there is no further duty to assist the veteran in the 
development of his claims.  If a claim is not well grounded, 
the Board lacks the jurisdiction to reach the merits of the 
underlying claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  

As this decision explains the need for competent medical 
evidence which links a current disability to service, the 
Board finds the discussion contained herein sufficient to 
inform the veteran of the evidence which is lacking and that 
is necessary to make his claims as set forth above well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the veteran's claims of 
entitlement to service connection do not meet the threshold 
of being well grounded, a weighing of the merits of the 
claims is not warranted and the benefit of the doubt doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Well-grounded claims not having been presented, service 
connection for right knee, left knee and low back disorders 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

